ORDER

PER CURIAM.
Movant, Michael Sickinger, appeals from the trial court’s judgment sustaining his Rule 24.035 motion for post-conviction relief which judgment was twice modified in accord with movant’s requests in order to facilitate the process by which federal authorities would take movant into custody so that he could serve his state sentences in federal custody concurrently with a federal sentence as agreed in a plea bargain. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).